Watson, Judge:
This suit has been submitted for decision upon the following stipulation entered into between the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
*31That the merchandise consists of salicyl-azo-sulfa-pyridine, entered for consumption under entry number 1009220 of April 25, 1963, and assessed with duty under the provisions of paragraph 28(a), Tariff Act of 1930, as modified, at 3per lb. and 25 per centum ad valorem, and claimed to be subject to duty under the same paragraph at 3.1⅛ per lb. and 22½ per centum ad valorem.
That, in fact, the rate of duty in. effect for this merchandise on the date of entry thereof, under the provisions of paragraph 28(a), Tariff Act of 1930, as modified by T.D. 55615, Avas 3.1⅜⅛ per lb. and 22½ per centum ad valorem.
That the protest be submitted on this stipulation, and limited to the merchandise described above and to the claim for assessment of duty as set forth in the cited Treasury Decision, and abandoned as to all other merchandise and all other claims.
Accepting this stipulation as a statement of facts, we hold the involved merchandise, consisting of salicyl-azo-sulfa-pyridine, properly dutiable under paragraph 28(a) of the Tariff Act of 1930, as modified by the Presidential proclamation to give effect to certain trade concessions, T.D. 55615, at the rate of 3.1 cents per pound and 22½ per centum ad valorem, as claimed. The protest in this respect is sustained. In all other respects and as to all other merchandise, all the claims are overruled.
Judgment will issue accordingly.